Citation Nr: 1438499	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  07-35 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for low back disability, to include as secondary to service-connected disabilities.


REPRESENTATION

The Veteran is represented by:  Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Pflugner, Counsel
INTRODUCTION

The Veteran served on active duty from May 1983 to May 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona (RO).  This claim was previously before the Board in July 2010 and, most recently, November 2012, at which time it was remanded for further development.  After an August 2013 supplemental statement of the case, the claim has been returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In November 2012, the Board remanded the Veteran's claim of entitlement to service connection for low back disability, to include as secondary to service-connected disabilities.  The Board specifically requested that the Veteran be provided a VA examination to be conducted by an orthopedic spine specialist.  In January 2013, however, the Veteran was provided a VA examination that was administered by a physician assistant.  The RO also obtained a supplemental opinion from the same physician assistant in May 2013.  In August 2013, the RO obtained a second supplemental opinion from a physician.  In the August 2013 supplemental opinion, the physician provided no elaboration as to his specialty beyond indicating that he was doing business as Orthopedic Forensic Solutions, LLC.  This physician indicated that he did not examine or interview the Veteran before preparing the August 2013 supplemental opinion.  Given that the Veteran was not provided a VA examination conducted by an orthopedic spine specialist, the Board finds that the RO did not comply with the November 2012 remand directives.  RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Consequently, the Board finds that a remand is warranted in order to provide the Veteran a new VA examination to be conducted by an orthopedic spine specialist.

Additionally, October and November 1996 VA occupational therapy records demonstrated that the Veteran underwent an orthopedic consultation with a private doctor (Dr. "Striez" or "Streitz") in February 1996 for her low back and left knee.  These records also demonstrated that the Veteran endorsed a previous low back injury, the details of which were not provided.  VA has not undertaken efforts to obtain the records associated with the February 1996 private orthopedic consultation.  When VA is put on notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal.  Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes (Gerald) v. Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  As such, the Board finds that a remand is warranted in order for the RO to attempt to obtain evidence associated with the February 1996 private orthopedic consultation.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran for authorization and then attempt to obtain the evidence associated with a February 1996 private orthopedic consultation, conducted by a Dr. "Striez" or "Streitz," concerning the Veteran's low back.  All attempts to obtain this evidence must be documented in the claims file.  If authorization is obtained, the RO must make 2 attempts to obtain the evidence unless the first attempt demonstrates that further attempts would be futile.  If no records are received pursuant to the Veteran's authorization, then the Veteran must be told (1) the nature of the evidence VA could not obtain, (2) the steps taken to obtain the evidence, and (3) that VA will rate the claim based on the evidence of record but that if the evidence is later obtained the claim may be re-adjudicated.
2.  The RO should then provide the Veteran with another VA examination to be conducted by an orthopedic spine specialist.  The specialty of the examiner must be noted in the resulting examination report.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be performed.  The examiner must review all of the relevant evidence of record, including the Veteran's service treatment records and lay statements.  After reviewing the claims file, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that:

(a) any current low back disability was incurred in, or is otherwise related to, active duty; OR

(b) any current low back disability was caused or aggravated by her service-connected left knee, left hip, and/or right knee disabilities.

In so doing, the examiner must specifically discuss the October and November 1996 VA occupational therapy consultation and notes that suggest a link between the Veteran's service connected knee and hip disabilities and her low back disability, and, if it was obtained, the evidence associated with a February 1996 private orthopedic consultation conducted by a Dr. "Striez" or "Streitz," concerning the Veteran's low back.

The term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

The examiner must fully explain the rendered opinion, including a thorough underlying rationale for any conclusion reached.

3.  The RO must notify the Veteran that it is her responsibility to report for the examination and to cooperate in the development of her claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

4.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claim on appeal, to include consideration of all relevant evidence of record.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

